
	

113 SRES 161 ATS: Relative to the death of the Honorable Frank R. Lautenberg, Senator from the State of New Jersey.
U.S. Senate
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 161
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2013
			Mr. Menendez (for
			 himself, Mr. Reid,
			 Mr. McConnell, Mr. Alexander, Ms.
			 Ayotte, Ms. Baldwin,
			 Mr. Barrasso, Mr. Baucus, Mr.
			 Begich, Mr. Bennet,
			 Mr. Blumenthal, Mr. Blunt, Mr.
			 Boozman, Mrs. Boxer,
			 Mr. Brown, Mr.
			 Burr, Ms. Cantwell,
			 Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mr. Coats, Mr.
			 Coburn, Mr. Cochran,
			 Ms. Collins, Mr. Coons, Mr.
			 Corker, Mr. Cornyn,
			 Mr. Cowan, Mr.
			 Crapo, Mr. Cruz,
			 Mr. Donnelly, Mr. Durbin, Mr.
			 Enzi, Mrs. Feinstein,
			 Mrs. Fischer, Mr. Flake, Mr.
			 Franken, Mrs. Gillibrand,
			 Mr. Graham, Mr.
			 Grassley, Mrs. Hagan,
			 Mr. Harkin, Mr.
			 Hatch, Mr. Heinrich,
			 Ms. Heitkamp, Mr. Heller, Ms.
			 Hirono, Mr. Hoeven,
			 Mr. Inhofe, Mr.
			 Isakson, Mr. Johanns,
			 Mr. Johnson of Wisconsin,
			 Mr. Johnson of South Dakota,
			 Mr. Kaine, Mr.
			 King, Mr. Kirk,
			 Ms. Klobuchar, Ms. Landrieu, Mr.
			 Leahy, Mr. Lee,
			 Mr. Levin, Mr.
			 Manchin, Mr. McCain,
			 Mrs. McCaskill, Mr. Merkley, Ms.
			 Mikulski, Mr. Moran,
			 Ms. Murkowski, Mr. Murphy, Mrs.
			 Murray, Mr. Nelson,
			 Mr. Paul, Mr.
			 Portman, Mr. Pryor,
			 Mr. Reed, Mr.
			 Risch, Mr. Roberts,
			 Mr. Rockefeller,
			 Mr. Rubio, Mr.
			 Sanders, Mr. Schatz,
			 Mr. Schumer, Mr. Scott, Mr.
			 Sessions, Mrs. Shaheen,
			 Mr. Shelby, Ms.
			 Stabenow, Mr. Tester,
			 Mr. Thune, Mr.
			 Toomey, Mr. Udall of
			 Colorado, Mr. Udall of New
			 Mexico, Mr. Vitter,
			 Mr. Warner, Ms.
			 Warren, Mr. Whitehouse,
			 Mr. Wicker, and Mr. Wyden) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Relative to the death of the Honorable
		  Frank R. Lautenberg, Senator from the State of New Jersey.
	
	
		Whereas the Honorable Frank R. Lautenberg served the
			 people of the State of New Jersey for over 28 years in the United States
			 Senate;
		Whereas the Honorable Frank R. Lautenberg was the longest
			 serving United States Senator from the State of New Jersey;
		Whereas the Honorable Frank R. Lautenberg cast 9,267 roll
			 call votes—more than any other United States Senator from the State of New
			 Jersey and the 40th most in United States Senate history;
		Whereas the Honorable Frank R. Lautenberg served on
			 multiple Committees in the Senate including the Committee on the Environment
			 and Public Works; the Committee on Commerce, Science, and Transportation; and
			 the Committee on Appropriations; and served as Chairman of the Environment and
			 Public Works Subcommittee on Superfund, Toxics, and Environmental Health; the
			 Commerce, Science, and Transportation Subcommittee on Surface Transportation
			 and Merchant Marine Infrastructure, Safety, and Security; the Appropriations
			 Subcommittee on Transportation; and the Appropriations Subcommittee on
			 Financial Services, and General Government;
		Whereas the Honorable Frank R. Lautenberg enlisted in the
			 United States Army at the age of 18 and served in the European Theater during
			 World War II;
		Whereas the Honorable Frank R. Lautenberg was able to
			 attend Columbia University as a result of G.I. Bill benefits following his
			 military service;
		Whereas the Honorable Frank R. Lautenberg co-founded the
			 company Automatic Data Processing (ADP) and worked as its Chief Executive
			 Officer, helping it become one of America's most successful companies;
		Whereas the Honorable Frank R. Lautenberg dedicated his
			 Senate career to improving the environment and public health, strengthening our
			 nation's transportation systems, and working tirelessly on behalf of the people
			 of New Jersey: Now, therefore, be it
		
	
		That—
			(1)the Senate has
			 heard with profound sorrow and deep regret the announcement of the death of the
			 Honorable Frank R. Lautenberg, Senator from the State of New Jersey;
			(2)the Secretary of
			 the Senate shall transmit this resolution to the House of Representatives and
			 transmit an enrolled copy thereof to the family of the deceased; and
			(3)when the Senate
			 adjourns today, it stand adjourned as a further mark of respect to the memory
			 of the deceased Senator.
			
